ORDER
PER CURIAM.
Steven Riedel appeals from the trial court’s Findings, Conclusions and Judgment of Dissolution of Marriage entered in his dissolution action with Sharon Riedel. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).